                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                           Case No. 2:19-cr-60-FtM-38NPM

WARREN ALAN BAXTER
___________________________/

                          FINAL ORDER OF FORFEITURE

       This cause comes before the Court upon the United States= Motion for a

Final Order of Forfeiture, pursuant to 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2) of

the Federal Rules of Criminal Procedure, for the following assets:

           1) Acer     Computer,       Aspire      VA70,     Grey,    serial    number:

               NXM34AA005314032207200;

           2) Seagate, 1 TB, Hard Drive, NA7GBSAA; and

           3) Samsung Cell Phone, Model: SM-J700P, White.

       On July 5, 2019, the Court entered a Preliminary Order of Forfeiture for the

assets described above, pursuant to 18 U.S.C. § 2253. (Doc. 28).

       The Court finds that in accordance with 21 U.S.C. ' 853(n) and Rule

32.2(b)(6)(C), the United States published notice of the forfeiture and of its intent

to dispose of the assets on the official government website, www.forfeiture.gov,

from July 10, 2019, and ending on August 8, 2019. (Doc. 36). The publication

gave notice to all third parties with a legal interest in the assets to file with the Clerk

of Court, U.S. Federal Courthouse and Federal Building, 2110 First Street, Room

2-194, Fort Myers, FL 33901, a petition to adjudicate their interest within 60 days
of the first date of publication. No third party has filed a petition or claimed an

interest in the assets, and the time for filing such petition has expired.

       Accordingly, it is now

       ORDERED:

       For good cause shown, the United States= motion is GRANTED.

       It is FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7) and

Federal Rule of Criminal Procedure 32.2(c)(2), all right, title and interest in the

assets identified above are CONDEMNED and FORFEITED to the United States

for disposition according to law.

       Clear title to the assets is now vested in the United States of America.

       ORDERED in Fort Myers, Florida, on this 19st day of September 2019.




Copies: All Parties of Record




                                          2
